Citation Nr: 1310143	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-39 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death. 


WITNESSES AT HEARING ON APPEAL

The appellant; the appellant's brother


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.  He died in October 2000.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In July 2012, the appellant and the appellant's brother testified at a hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).  A transcript has been procured and incorporated with the claims file.  

At the July 2012 Travel Board hearing, the appellant submitted additional evidence with a written waiver of Agency of Original Jurisdiction (AOJ) review.  

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a December 2001 rating decision, the RO denied service connection for the cause of the Veteran's death, because the evidence did not show that the cause of the Veteran's death, specifically peritonitis as a consequence of a bowel perforation due to disseminated gastric carcinoma, was related to service or any incident of service, to include in-service herbicide exposure; the appellant did not appeal this decision and it became final.  

2.  Evidence received since the December 2001 rating decision denying service connection for the cause of the Veteran's death is neither cumulative nor redundant of the evidence of record at the time of the December 2001 rating decision; relates to the unestablished fact of a nexus between the Veteran's fatal gastric carcinoma and in-service herbicide exposure; and raises a reasonable possibility of substantiating the claim of service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The December 2001 rating decision denying service connection for the cause of the Veteran's death became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  Evidence received since the December 2001 rating decision is new and material, and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this decision, the Board grants the appellant's application to reopen service connection for the cause of the Veteran's death.  This award represents a complete grant of the appellant's application to reopen service connection.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error and any further discussion of VA's responsibilities under the VCAA is not necessary.

New and Material Evidence
and Service Connection

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a previously denied claim.

In order to establish service connection for the cause of death of a veteran, the evidence must establish that a disability of service origin caused, hastened, or substantially and materially contributed to the veteran's death.  38 U.S.C.A. 
§ 1310(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.312 (2012). 

The death of a veteran will be considered to have been due to a service-connected disability when the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The principal cause of death is one which singularly or jointly with some other condition was the immediate cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Accordingly, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) (both discussing the factors of service connection).

A service-connected disability is one that was contracted in the line of duty and was incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012). 

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6) (2012).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 
10 percent or more within the time period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 
38 C.F.R. § 3.309(e) (2012), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

Under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 (2012), the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to herbicides.  The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as diabetes mellitus type II), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).

During the pendency of this appeal, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 
38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of 38 C.F.R. § 3.309 states that "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease." 

Even where the criteria for service connection under the provisions of 38 C.F.R. 
§ 3.309(e) are not met, a claimant is not precluded from establishing entitlement to service connection for a disorder related to herbicide exposure by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 
38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

The Veteran's death certificate lists the immediate cause of death as peritonitis as a consequence of a bowel perforation due to disseminated gastric carcinoma.  At the time of his death, the Veteran was not service connected for any disorders.  The appellant essentially contends that the Veteran developed fatal gastric carcinoma due to in-service exposure to herbicides, such as Agent Orange, during service in Vietnam.  

The RO denied the appellant's claim for service connection for the cause of the Veteran's death in a December 2001 rating decision.  In that decision, the RO specifically found that the evidence did not indicate that the Veteran's carcinoma was not related to service or any incident of service, to include in-service exposure to herbicides.  The appellant subsequently did not file a Notice of Disagreement (NOD) regarding the December 2001 rating decision.  As the appellant did not appeal the decision, the December 2001 rating decision, denying service connection for the cause of the Veteran's death, became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.

Reviewing the evidence received since the December 2001 rating decision, at the July 2012 Travel Board hearing, the appellant essentially stated that her husband served in the Republic of Vietnam during the Vietnam War and, therefore, was exposed to Agent Orange.  In support of her claim, the appellant submitted a copy of a June 2011 press release from a law firm.  In the June 2011 press release, the law firm indicated that the Board had awarded their client, a Vietnam veteran, service connection for a form of stomach cancer due to in-service herbicide exposure.  The law firm noted that, in support of their claim, they submitted a medical opinion, written by a professor from a medical school.  In this opinion, the professor opined that, based on the limited studies available, it was as probable as not that the Vietnam veteran represented by the law firm had stomach cancer related to in-service Agent Orange exposure.  

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the appellant's statements indicate that the Veteran served in the country Vietnam during the Vietnam War and, therefore, is presumed to have been exposed to herbicides during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Gastric carcinoma is not among the diseases listed as presumptively associated with herbicide exposure at 38 C.F.R. § 3.309.  Therefore, to reopen the claim for service connection for the cause of the Veteran's service connection, the evidence must demonstrate that the Veteran's gastric carcinoma was, in fact, caused by his exposure to herbicides during service.  See Combee, 34 F.3d at 1043.  When taken at face value, the June 2011 press release indicates that medical evidence exists showing a connection between stomach cancer and in-service herbicide exposure.  The Board finds that this evidence is neither cumulative nor redundant of evidence previously of record; relates to the unestablished fact of a nexus between the Veteran's fatal gastric carcinoma and in-service herbicide exposure; and raises a reasonable possibility of substantiating the appellant's claim.  Accordingly, the Board finds that the additional evidence is new and material to reopen service connection for the cause of the Veteran's death.  


ORDER

New and material evidence having been received, the claim for service connection for the cause of the Veteran's death is reopened.  



REMAND

The Board finds that additional development is required before the issue of service connection for the cause of the Veteran's death is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2012).

First, the Board finds that development should be performed to confirm the Veteran's service in the Republic of Vietnam.  The Veteran's Armed Forces of the United States Report of Transfer or Discharge (VA Form DD-214) indicates that the Veteran served for over one year and two months with the US Army Pacific command during service.  The VA Form DD-214 also indicates that the Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal, as well as two Overseas Service bars.  Yet, the service personnel records do not contain any notation indicating that the Veteran served in-country in Vietnam during the Vietnam War, as required for the presumption of exposure to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The record indicates that, in assisting the appellant with the original claim for service connection, the RO attempted to acquire information about the Veteran's service dates in Vietnam from the National Personnel Records Center (NPRC) in October 2000; yet, the record contains no notation indicating that the NPRC replied or that the RO made any additional attempts to confirm the Veteran's service in-country in Vietnam.  Therefore, as part of this remand, the AMC/RO should perform additional development, to include contacting the NPRC.

If the Veteran's service in the Republic of Vietnam is confirmed, the Board finds that a VA medical opinion regarding the etiology of the Veteran's fatal gastric carcinoma will be required in this instance.  VA must procure a VA medical examination report or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to decide the claim.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

If the Veteran's service in the Republic of Vietnam during the Vietnam War is confirmed, VA will presume that the Veteran experienced in-service herbicide exposure.  The medical records included in the claims file indicate that the Veteran died of complications arising from gastric carcinoma.  The appellant has submitted a June 2011 press release indicating that one medical expert has found a nexus between an otherwise unrelated veteran's stomach cancer and Agent Orange exposure.  The record does not currently contain any medical opinions regarding the etiology of this Veteran's gastric cancer.  Therefore, the Board finds that a VA medical opinion regarding the etiology of the Veteran's fatal gastric carcinoma is required under the low threshold of McLendon.  See id. at 79.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make arrangements to obtain a complete copy of the Veteran's service treatment records and his service personnel records.

2.  The AMC/RO should make reasonable attempts to confirm the Veteran's presence in the Vietnam during the Vietnam War, to include contacting the NPRC.  

3.  Thereafter, if the Veteran's service in the Republic of Vietnam is confirmed, the AMC/RO should procure a VA medical opinion from a qualified medical clinician to determine the etiology of the Veteran's fatal gastric carcinoma.  The relevant documents in the claims file should be sent to the VA clinician for his or her review. 

Following a review of the relevant history, medical evidence, and the medical literature, the VA examiner is asked to offer the following opinion: 

Is it at least as likely as not (a 50 percent or greater degree of probability) that the Veteran's fatal gastric carcinoma had its clinical onset during active service or was related to any in-service disease, event, or injury, to include in-service herbicide exposure?

The VA clinician is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale for any opinion offered must be provided.  If the VA clinician is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA clinician should in such case explain why it would be speculative to respond.

4.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim for service connection for the cause of the Veteran's death.  If any benefit sought remains denied, the appellant should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


